62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael L. COBLE, Plaintiff--Appellant,v.PIEDMONT FARM CREDIT;  Bobby D. Goodin;  Rachael Comer;Hurley Thompson;  Thomas W. Waldrep, Jr.,Defendants--Appellees.
No. 94-2346.
United States Court of Appeals, Fourth Circuit.
Submitted May 2, 1995.Decided Aug. 9, 1995.

Michael L. Coble, Appellant Pro Se.  Stephen McDaniel Russell, BELL, DAVIS & PITT, P.A., Winston-Salem, NC;  Thomas Giles Meacham, Jr., OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
Before MURNAGHAN and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order striking in part and filing in part his objections to the court's order determining that Fed.R.Civ.P. 11 sanctions were warranted.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See John v. Barron, 897 F.2d 1387, 1390 (7th Cir.)  (order assessing attorney's fees but not setting amount of award is not immediately appealable), 498 U.S. 821 (1990).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED